DETAILED ACTION
Summary
Claim 1 is pending in the current application. Claim 1 is rejected under 35 USC 112(b). Claim 1 is rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The disclosure is objected to because of the following informalities:
Claim 1, line 14, recites “the first motor and second motor”. It should recite “the first motor and the second motor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “similar direction” in line 17. It is not clear what is considered a “similar direction”. Clarification is required. For the purposes of examination, the claim will be interpreted as stating “rotation… in a same direction”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Laws et al. (U.S PGPub 2015/0164443 A1) and Jones (U.S Patent 5,991,362).
Regarding Claim 1, Laws teaches an emitting apparatus for use with a non-invasive imaging system [0061] having an imaging sensor configured to generate an imaging signal upon an exposure of an energy [0077], the emitting apparatus comprising: 
an energy source (Fig. 2, 182) configured to generate the energy [0061]; 
an emission passage  within the emitting apparatus (Fig. 2, 180 defines a passage) and configured to direct the energy source therethrough [0061]; 
a plurality of blades (Fig. 5, 153, 155, 157, 159) positioned within the emitting apparatus in a surrounding arrangement (Fig. 6, 120) to form an emission window in the emission passage [0065], where the emission window filters the energy passing through the emission passage [0065], the plurality of blades housed in a blade housing (Fig. 5, within 132+122) having a proximal bearing on a proximal side of the plurality of blades (Fig 5, 122) and a distal bearing on a distal side of the plurality of blades (Fig 5, 132) [0070] (the rotatable disks are considered bearings); 
a motor assembly [0097]; 
where rotation of motor assembly in an opposite direction causes opposite movement of the proximal bearing and the distal bearing which increases or decreases a size of the emission window [0073]-[0074]+[0076] (one of ordinary skill would recognize the bearings in opposition directions would increase or decrease the size of the emission window).
Laws fails to explicitly teach a first motor coupled to the proximal bearing and a second motor coupled to the distal bearing or where rotation of the first motor and second motor in a similar direction rotates the proximal bearing and the distal bearing in the similar direction causing a rotation of the emission window.
Jones teaches an adjustable opening x-ray collimator (Abstract). This system contains proximal and distal disks (bearings) which are connected to a first and second motor (Fig. 2, M2, M3) (Col 2, lines 41-43). When the disks (and therefore motors) rotate in the same direction is causes the rotation of the emission window (Col 1, lines 40-41) (Col 2-3, lines 59-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use multiple motors to rotate the bearings, as taught by Jones, as the substitution for one known motor assembly with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using individual motors per disk are reasonably predictable. It further would have been obvious to one of ordinary skill in the art to have the motors, and therefore disks, rotating in the same direction cause a rotation of the emission window, as taught by Jones, as this allows for a simplified, light, control mechanism to achieve x-ray beams of different shapes and orientations, as recognized by Jones (Col 1, lines 22-25). Jones teaches the disks rotating together (Col 1 lines 40-41) causes the rotation of the emission window, and the motors of the combination control each disk individually. Therefore, one of ordinary skill would recognize the motors, rotating together, in the same direction, would cause the rotation of the emission window.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartmann (U.S Patent 5,086,444) which teaches an adjustable radiation diaphragm.
Sayeh et al. (U.S PGPub 2012/0203490 A1) which teaches a multi-bladed collimator.
Nicholson et al. (U.S Patent 8,824,638 B2) which teaches a multi-leaf collimator with a rotational member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793